Citation Nr: 0901757	
Decision Date: 01/15/09    Archive Date: 01/22/09	

DOCKET NO.  07-36 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial evaluation in excess of 
20 percent for right shoulder (major) arthritis.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 2001 to 
June 2006, including one year of service in Iraq.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which granted service connection 
for right shoulder arthritis with a 20 percent evaluation 
effective from the date of claim in June 2006, and which 
denied service connection for hearing loss.  The case is now 
ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran does not have hearing loss for either ear for 
VA purposes in accordance with 38 C.F.R. § 3.385.  

3.  Right shoulder arthritis is manifested by painful 
limitation of motion from degenerative arthritis, but motion 
is not limited beyond the shoulder level (90 degrees).  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
active military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for right shoulder arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5201.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in January 2007, 
prior to the issuance of the August 2007 rating decision now 
on appeal.  He was informed of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised to submit any relevant evidence in his possession.  
Because the claim for increase regarding the right shoulder 
stems from an original claim for service connection, which 
was granted, the specificity requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), is not strictly 
applicable.  The veteran has been provided all of the 
schedular criteria for evaluating his shoulder disability in 
Statements of the Case.  The service medical records, a 
private audiometric examination, VA treatment records and 
consultations have been collected for review, and the veteran 
has been provided multiple VA examinations which are adequate 
for rating purposes.  All known available evidence and 
records have been collected for review and VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Bilateral Hearing Loss

Law and Regulation:  With respect to the claim for service 
connection for bilateral hearing loss, service connection  
may be established for disease or injury incurred or 
aggravated in line of active military duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for organic diseases of the nervous system 
(interpreted to include sensorineural hearing loss), if it is 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Impaired hearing will not be considered to be a disability 
for VA compensation purposes until and unless any of the 
auditory thresholds at the relevant frequencies for speech at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) 
is 40 decibels or greater, or when the auditory thresholds 
for at least three of these relevant frequencies are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally, the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran claims to have hearing loss 
attributable to acoustic trauma during military service.  It 
is noted that his military occupational specialty was wheeled 
vehicle mechanic, and it is understood that he was exposed to 
a degree of acoustic trauma during from military service.  

The service medical records are not complete, but those 
records do not indicate any complaints, findings, treatment 
or diagnosis of hearing loss.  The veteran submitted the 
report of private audiometric examination which stated for 
New York state workers compensation law, the veteran was 
perceived as having some degree of hearing loss.  However, 
all reported pure tone decibel thresholds for both ears from 
500 to 4,000 Hertz were no higher than a single 15 decibel 
rating, which is considered normal hearing for VA purposes.  
There were higher decibel thresholds for each ear at both 
6,000 and 8,000 Hertz, but these decibel thresholds are 
higher than ordinary speech, and not considered for VA 
compensation purposes.  

The veteran was provided a VA audiometric examination in 
February 2007, within one year of service separation.  All 
pure tone decibel thresholds for the relevant frequencies of 
speech at 500 through 4,000 Hertz were recorded as 10 except 
decibel thresholds of 15 were reported at 3,000 and 4,000 
Hertz for the right ear.  Speech recognition scores were 98 
percent for the right and 100 percent for the left ear.  The 
examination found no abnormality with respect to the ear 
canals or inner ear anatomy.  Tinnitus was denied.  The VA 
audiologist reported that hearing is considered within normal 
limits, bilaterally.  

Indeed, for VA purposes, the veteran's hearing is entirely 
normal with no relevant decibel threshold for speech above 20 
decibels.  The veteran does not meet the minimum threshold 
requirements for recognition of hearing loss for either ear.  
The veteran should understand that VA only considers the 
relevant decibel thresholds for speech, as this would be the 
principal area impairing a veteran from employment.  An award 
of service connection for hearing loss is not warranted when 
no hearing loss for VA purposes is shown by any evidence on 
file during service or thereafter.  

Initial Evaluation - Right Shoulder Arthritis

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the Schedule represent the average impairment 
of earning capacity in civil occupations resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluation's is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or due to other pathology, 
or due to pain supported by adequate pathology.  38 C.F.R. 
§ 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weightbearing.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint, ratable on disturbance of 
function.  38 C.F.R. § 4.45.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of higher 
evaluations based upon functional loss due to pain on use, or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet.  App. 7 (1996); DeLuca v. Brown, 
4 Vet. App. 202 (1995).  

In accordance with 38 C.F.R. § 4.71, Plate I, normal range of 
motion of the shoulder is from 0 degrees to 180 degrees for 
both forward flexion and abduction.  Ordinary range of motion 
for the shoulder for both external and internal rotation is 
90 degrees.  

Limitation of motion of the major arm to the shoulder level 
warrants a 20 percent evaluation, to midway between the side 
and shoulder level (45 degrees) warrants a 30 percent 
evaluation, and to 25 degrees from the side warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

Analysis:  The veteran was first provided a VA examination in 
February 2007.  He reported that heavy lifting and carrying 
during service caused him to develop right shoulder pain 
which had gradually increased in severity over time.  There 
was no report of any acute injury, fracture or dislocation, 
other than a chronic use injury.  Pain was increased by heavy 
use or cold or damp weather.  He had received steroid 
injections in the past which only provided some three weeks 
of relief.  He did not take analgesics.  Examination of the 
shoulder revealed that it was slightly tender on deep 
palpation.  Forward flexion was full to 180 degrees with pain 
starting at 100 degrees.  Abduction was from 0 to 150 
degrees, with pain starting at 100 degrees.  Internal and 
external rotation were normal at 0 to 90 degrees with pain 
starting at 60 degrees.  Repetitive exercise reduced forward 
flexion from full motion at 180 degrees to 150 degrees.  A 
November 2006 right shoulder X-ray was interpreted as normal, 
but an October 2006 MRI revealed degenerative changes in the 
AC joint with tendinopathy at the supraspinatus tendon.  The 
diagnosis was degenerative joint disease of the right 
shoulder.  

An outpatient treatment record from August 2006 noted that 
muscle strength was 5/5 (normal) and although the right 
shoulder was tender at the AC joint, there was full range of 
motion with increased pain with posterior adduction.  

In July 2007, the veteran was seen by VA for an orthopedic 
consultation.  A history of gradually increasing pain without 
discreet trauma or injury was again discussed.  It was noted 
that the veteran was a weightlifter and that he did do 
repetitive overhead bench presses which did increase pain.  
He continued to lift, and reported there was no loss of 
strength.  It was more of an ache which comes and goes.  He 
denied instability of the shoulder.  He was also a full-time 
sheet metal worker where he did occasionally lift heavy 
material.  He denied any numbness and tingling of the upper 
extremities.  Examination revealed that the shoulders had 
good muscle tone and bulk and were symmetrical.  The veteran 
had full range of motion and forward flexion, abduction, 
adduction and internal rotation.  He was neurovascularly 
intact bilaterally, and the shoulder joint was stable with 
stress.  There was a small area of tenderness to palpation in 
the anterior portion of the shoulder, otherwise nontender 
with palpation.  There was no effusion or swelling.  It was 
again noted that the MRI previously performed, showed 
irregularity of the superior labrum and extravasation 
suggestive of a SLAP tear, but there was no rotator cuff tear 
present.  The diagnosis was degenerative joint disease of the 
AC joint with mild impingement over the supraspinatus tendon.  

Other outpatient treatment records note that the veteran 
continues to lift weights at the gym.  

The veteran was most recently provided a VA orthopedic 
examination in December 2007.  He reported ordinary pain on 
use with limitation of motion and stated that he had flare-
ups once or twice weekly with additional pain and limitation.  
He used no braces and had had no surgery.  He was right hand 
dominant.  He continued to work with sheet metal and had 
missed no time from work except for medical appointments.  
Examination revealed no significant abnormality of color, 
deformity, swelling or atrophy.  There was a slight crepitus.  
Range of motion included forward flexion to 170 degrees, 
abduction to 165 degrees (with pain after 155 degrees), 
external rotation to 90 degrees and internal rotation to 70 
degrees.  The veteran was requested to repetitively flex and 
extend his right shoulder which demonstrated a 5 degree loss 
of forward flexion from 170 to 165, with pain starting at 155 
degrees, no change in abduction, a loss of 10 degrees of 
external rotation, and no change in internal rotation.  The 
assessment was right shoulder strain with tendinopathy, 
arthritis, and a labral tear.  

The Board finds that a clear preponderance of the evidence on 
file is against an evaluation in excess of the presently 
assigned 20 percent under Diagnostic Code 5201 for limitation 
of motion of the right shoulder and arm to the shoulder 
level.  The veteran's arthritis, also referred to as 
degenerative joint disease, and tendinopathy with mild 
impingement over the supraspinatus tendon is shown to result 
in pain on use and a limitation of motion.  However, no 
evidence on file reveals any ankylosis (complete bony 
fixation) of the shoulder joint or impairment of the humerus 
with malunion of bones, or nonunion of the clavicle or 
scapula with recurrent dislocation of the shoulder for higher 
evaluations under alternative Diagnostic Codes 5200, 5202, or 
5203.  

During the pendency of this appeal, the veteran has been 
noted to have a full range of motion, albeit with pain, and 
at other times has had limited range of motion although full 
range of motion is generally shown for forward flexion, and 
external and internal rotation.  Abduction, however, was 
limited to 150 degrees (of a possible 180 degrees) in the 
February 2007 VA examination, and was limited to 165 degrees 
in the December 2007 VA examination.  Repetitive testing on 
both occasions resulted in increasing pain, but the most 
recent orthopedic examination revealed that abduction to 165 
degrees (with pain to 155 degrees), was essentially the same 
after repetitive shoulder motion exercise.  Forward flexion 
was only limited an additional 5 degrees and external 
rotation was limited an additional 10 degrees.  Internal 
rotation remained unchanged.  

The veteran's 20 percent evaluation for the major arm is 
awarded based upon a finding that right arm/shoulder range of 
motion is limited to the shoulder level, which is actually 90 
degrees, and the veteran is shown to well exceed the 
functional abduction beyond 90 degrees to 150 to 165 degrees.  
Accordingly, the Board finds that the veteran has already 
been accorded an evaluation which includes consideration of 
DeLuca factors with additional pain on use and/or during 
flare-ups in his currently assigned 20 percent evaluation.  

However, no evidence on file shows that the veteran meets or 
more nearly approximates the criteria for the next higher 
30 percent evaluation which would require evidence that the 
right shoulder/arm will only move midway between the side and 
shoulder level, only some 45 degrees.  It is also noteworthy 
that while there is pain on motion, the veteran is otherwise 
shown to have full strength of the right shoulder and arm, 
with no actual instability of the shoulder joint and with no 
additional neurological or nerve impairment in the region of 
the right shoulder.  He has lost no time from work due to 
this disability, other than the need to attend medical 
examinations or treatment.  The veteran has been offered 
corrective surgery, and had elected against it.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to an evaluation in excess of 20 percent for 
right shoulder arthritis is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


